DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/10/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 10, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim  (US 2015/0110229) [“Kim”].
Regarding claim 1, Kim teaches a vehicle [Kim ¶ 0045: electronic device may include a car infotainment device, an electronic equipment for a ship, avionics (i.e. vehicles)] comprising: 
a first antenna configured to receive a first signal [Kim ¶ 0054: at least one , Fig. 1: antenna corresponding to the first RF processing module 120-1]; 
a second antenna configured to receive a second signal [Kim ¶ 0054, Fig. 1: at least one antenna corresponding to the second RF processing module 120-2]; and 
a controller [Kim ¶ 0059: first baseband processing module 130-1 (i.e. controller) may combine signals] configured to: synthesize the first signal and the second signal and process a synthesized signal, in which the first signal and the second signal are synthesized, according to a first communication method [Kim ¶ 0062, Fig. 2: carrier signal processed in the second RX module 214 may be combined with a signal processed in the first RX module 212 (here, the term synthesized as understood in view of Applicant’s specification refers to the combining of signals)], in a first mode [Kim ¶ 0062: single carrier/non-CA mode]; and 
alternately process the synthesized signal according to the first communication method and process the second signal according to a second communication method, in a second mode [Kim ¶ 0068: if the electronic device 310 operates in the CA mode (i.e. second mode alternative to single carrier/non-CA mode), the electronic device 310 receives a first carrier signal and a second carrier signal and processes the carrier-1 signal using the first RX module 312, and processes the carrier-2 signal using the second RX module 314].
Examiner’s Note: the limitation “alternately process the synthesized signal according to the first communication method and process the second signal according to a second communication method, in a second mode” does not further limit the claim as the limitation is written in the alternative.  Examiner has provided art to reject this limitation for purposes of expediting future examination.  Examiner recommends removing the word “alternately” to clarify that said limitation is intended to further limit the claim.  

Regarding claim 2, Kim teaches the vehicle according to claim 1, wherein the controller comprises: 
a signal processor configured to process a signal [Kim ¶ 0150: first RX baseband front-end module 1314-1] according to one of the first communication method and the second communication method [Kim ¶ 0067: electronic device 310 may operate in one of a CA mode and a non-CA mode]; 
a synthesizer configured to synthesize the first signal and the second signal [Kim ¶ 0062, Fig. 2: carrier signal processed in the second RX module 214 may be combined with a signal processed in the first RX module 212 (here, first RX module is acting a synthesizer)]; and 
a time divider configured to output the second signal to one of the synthesizer and the signal processor [Kim ¶ 0150: antenna switch 1364 may be used to receive the second signal through one of the first additional antenna 1362-1 and the second additional antenna 1362-2 and to output it to the first transceiver, wherein the antenna switch 1364 is provided to the first transceiver via a band-pass filter 1366 which passes a signal of a frequency in the low band (here, the switch 1364 and filter 1366 is analogous to a time divider) and thereafter is provided to the first RX baseband front-end module 1314-1 (i.e. signal processor or synthesizer; see ¶ 0062: signal is combined/synthesized by first RX module)].
Regarding claim 10, Kim teaches a method for controlling a vehicle [Kim ¶ 0045: electronic device may include a car infotainment device, an electronic equipment for a ship, avionics (i.e. vehicles)] which comprises a first antenna configured to receive a first signal [Kim ¶ 0054: at least one , Fig. 1: antenna corresponding to the first RF processing module 120-1] and a second antenna configured to receive a second signal [Kim ¶ 0054, Fig. 1: at least one antenna corresponding to the second RF processing module 120-2], the method comprising steps of: 
synthesizing, by a synthesizer [Kim ¶ 0059: first baseband processing module 130-1 (i.e. synthesizer) may combine signals], the first signal and the second signal and processing a synthesized signal, in which the first signal and the second signal are synthesized, according to a first communication method [Kim ¶ 0062, Fig. 2: carrier signal processed in the second RX module 214 may be combined with a signal processed in the first RX module 212 (here, the term synthesized as understood in view of Applicant’s specification refers to the combining of signals)], in a first mode [Kim ¶ 0062: single carrier/non-CA mode]; and 
alternately processing, by a signal processor, the synthesized signal according to the first communication method and processing the second signal according to a second communication method, in a second mode [Kim ¶ 0068: if the electronic device 310 operates in the CA mode (i.e. second mode alternative to single carrier/non-CA mode), the electronic device 310 receives a first carrier signal and a second carrier signal and processes the carrier-1 signal using the first RX module 312, and processes the carrier-2 signal using the second RX module 314].
Examiner’s Note: the limitation “alternately processing, by a signal processor, the synthesized signal according to the first communication method and processing the second signal according to a second communication method, in a second mode” does not further limit the claim as the limitation is written in the alternative.  Examiner has provided art to reject this limitation for purposes of expediting future examination.  Examiner recommends removing the word “alternately” to clarify that said limitation is intended to further limit the claim.  

Regarding claim 18, Kim teaches a communication apparatus for a vehicle [Kim ¶ 0045: electronic device may include a car infotainment device, an electronic equipment for a ship, avionics (i.e. vehicles)] comprising: 
a first antenna configured to receive a first signal [Kim ¶ 0054: at least one , Fig. 1: antenna corresponding to the first RF processing module 120-1]; 
a second antenna configured to receive a second signal [Kim ¶ 0054, Fig. 1: at least one antenna corresponding to the second RF processing module 120-2]; 
a signal processor configured to process a signal according to one of a first communication method and a second communication method [Kim ¶ 0067: electronic device 310 may operate in one of a CA mode and a non-CA mode]; 
[Kim ¶ 0062, Fig. 2: carrier signal processed in the second RX module 214 may be combined with a signal processed in the first RX module 212 (here, the term synthesized as understood in view of Applicant’s specification refers to the combining of signals)]; and 
a time divider configured to output the second signal to one of the synthesizer and the signal processor [Kim ¶ 0150: antenna switch 1364 may be used to receive the second signal through one of the first additional antenna 1362-1 and the second additional antenna 1362-2 and to output it to the first transceiver, wherein the antenna switch 1364 is provided to the first transceiver via a band-pass filter 1366 which passes a signal of a frequency in the low band (here, the switch 1364 and filter 1366 is analogous to a time divider) and thereafter is provided to the first RX baseband front-end module 1314-1 (i.e. signal processor or synthesizer; see ¶ 0062: signal is combined/synthesized by first RX module)].

Allowable Subject Matter
Claims 3-9, 11-17, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728.  The examiner can normally be reached on Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.